Name: 2009/448/EC: Council Decision of 28Ã May 2009 amending Decision 1999/70/EC concerning the external auditors of the national central banks, as regards the external auditor of De Nederlandsche Bank
 Type: Decision
 Subject Matter: EU institutions and European civil service;  monetary economics;  accounting;  Europe;  labour market
 Date Published: 2009-06-12

 12.6.2009 EN Official Journal of the European Union L 149/64 COUNCIL DECISION of 28 May 2009 amending Decision 1999/70/EC concerning the external auditors of the national central banks, as regards the external auditor of De Nederlandsche Bank (2009/448/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Protocol on the Statute of the European System of Central Banks and of the European Central Bank annexed to the Treaty establishing the European Community, and in particular to Article 27.1 thereof, Having regard to Recommendation ECB/2009/8 of the European Central Bank of 3 April 2009 to the Council of the European Union on the external auditor of De Nederlandsche Bank (1), Whereas: (1) The accounts of the European Central Bank (ECB) and of the national central banks of the Eurosystem are to be audited by independent external auditors recommended by the Governing Council of the ECB and approved by the Council of the European Union. (2) On 12 July 2005, Josephus Andreas Nijhuis, Registered Accountant and chairman of the board of PricewaterhouseCoopers Accountants N.V., acting in his personal capacity, was appointed as the external auditor of De Nederlandsche Bank from the financial year 2005 for an indefinite period, subject to confirmation each year. (3) Mr Nijhuis resigned from PricewaterhouseCoopers Accountants N.V. with effect from 1 October 2008; it is therefore necessary to appoint a new auditor. (4) De Nederlandsche Bank has selected PricewaterhouseCoopers Accountants N.V. as its external auditor for the financial years 2008 to 2011. (5) The Governing Council of the ECB recommended that PricewaterhouseCoopers Accountants N.V. should be appointed as the external auditor of De Nederlandsche Bank for the financial years 2008 to 2011. (6) It is appropriate to follow the recommendation of the Governing Council of the ECB and to amend Decision 1999/70/EC (2) accordingly, HAS DECIDED AS FOLLOWS: Article 1 Article 1(8) of Decision 1999/70/EC shall be replaced by the following: 8. PricewaterhouseCoopers Accountants N.V. is hereby approved as the external auditor of De Nederlandsche Bank for the financial years 2008 to 2011. Article 2 This Decision shall be notified to the ECB. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 28 May 2009. For the Council The President V. TOÃ OVSKÃ  (1) OJ C 93, 22.4.2009, p. 1. (2) OJ L 22, 29.1.1999, p. 69.